





SOLICITING DEALER AGREEMENT
WITH PREFERRED CAPITAL SECURITIES, LLC








RE:    PREFERRED APARTMENT COMMUNITIES, INC.


Ladies and Gentlemen:


Preferred Capital Securities, LLC (the “Dealer Manager”) entered into a dealer
manager agreement, dated as of February 14, 2017 (the “Dealer Manager
Agreement”), with Preferred Apartment Communities, Inc., a Maryland corporation
(the “Company”), under which the Dealer Manager agreed to use its best efforts
to solicit subscriptions in connection with the public offering (the “Offering”)
for up to 1,500,000 shares of the Company’s Series A Redeemable Preferred Stock,
par value $0.01 per share, referred to as Series A Redeemable Preferred Stock,
and warrants, referred to as the Warrants, to purchase a maximum of 30,000,000
shares of the Company’s common stock in this offering. The Offering also covers
the shares of common stock that are issuable from time to time upon exercise of
the Warrants and that may be issuable upon redemption of the Series A Redeemable
Preferred Stock. The Series A Redeemable Preferred Stock and the Warrants will
be sold in units (“Units”), with each Unit consisting of (i) one share of Series
A Redeemable Preferred Stock with an initial stated value of $1,000 per share,
and (ii) one Warrant to purchase 20 shares of common stock, exercisable by the
holder at an exercise price that is set at a 20% premium to the current market
price per share of the Company’s common stock determined using the closing price
of the Company’s common stock immediately preceding the issuance of such
Warrant, subject to a minimum exercise price of $19.50 per share (subject to
adjustment). Each Unit will be sold at a public offering price of $1,000 per
Unit. The Offering will commence on the initial Effective Date (as defined
below). Unless otherwise defined herein, capitalized terms used herein shall
have the respective meanings therefor as in the Dealer Manager Agreement.


In connection with the performance of the Dealer Manager’s obligations under
Section 3 of the Dealer Manager Agreement, the Dealer Manager is authorized to
retain the services of securities dealers (the “Soliciting Dealers”) who are
members of the Financial Industry Regulatory Authority (“FINRA”) to solicit
subscriptions for Units in connection with the Offering. You are hereby invited
to become a Soliciting Dealer and, as such, to use your reasonable best efforts
to solicit subscribers for Units, in accordance with the following terms and
conditions of this Soliciting Dealer Agreement (this “Agreement”). The Company
will sell Units using two closing services provided by the Depository Trust
Company (“DTC”). The first service is DTC closing (“DTC Settlement”), and the
second service is Direct Registration Service (“DRS Settlement”).


1.
Registration Statement.



(a)
Registration Statement and Prospectus. A registration statement on Form S-3
(File No. 333- 211924), including a preliminary prospectus, has been prepared by
the Company and was initially filed with the Securities and Exchange Commission
(the “Commission”) on June 9, 2016, in accordance with the applicable
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and the applicable rules and regulations of the Commission promulgated
thereunder (the “Securities Act Rules and Regulations”) for the registration of
the Units. The Company has prepared and filed such amendments thereto and such
amended prospectus as may have been required to the date hereof, and will file
such additional amendments and supplements thereto as may hereafter be required.
The registration statement on Form S-3 and the prospectus contained therein, as
finally amended at the date the registration statement is declared effective by

the Commission (the “Effective Date”) are respectively hereinafter referred to
as the “Registration Statement” and the “Prospectus”, except that:


(i)
if the Company files a post-effective amendment to such registration statement,
then the term “Registration Statement” shall, from and after the declaration of
the effectiveness of such post-effective amendment by the Commission, refer to
such registration statement as amended by such post-effective amendment, and the
term “Prospectus” shall refer to the amended prospectus then on file with the
Commission; and








--------------------------------------------------------------------------------





(ii)
if the prospectus filed by the Company pursuant to either Rule 424(b) or 424(c)
of the Securities Act Rules and Regulations shall differ from the prospectus on
file at the time the Registration Statement or the most recent post-effective
amendment thereto, if any, shall have become effective, then the term
“Prospectus” shall refer to such prospectus filed pursuant to either Rule 424(b)
or 424(c), as the case may be, from and after the date on which it shall have
been filed. The term “preliminary Prospectus” as used herein shall mean a
preliminary prospectus related to the Units as contemplated by Rule 430 or Rule
430A of the Securities Act Rules and Regulations included at any time as part of
the Registration Statement.



As used herein, the terms “Registration Statement”, “preliminary Prospectus” and
“Prospectus” shall include the documents, if any, incorporated by reference
therein. As used herein, the term “Effective Date” also shall refer to the
effective date of each post-effective amendment to the Registration Statement,
unless the context otherwise requires.


2.
Compliance with Applicable Rules and Regulations; License and Association
Membership.



Upon the date of this Agreement, the undersigned securities dealer will become
one of the “Soliciting Dealers” referred to in the Dealer Manager Agreement and
is referred to herein as “Soliciting Dealer.” Soliciting Dealer agrees that
solicitation and other activities by it hereunder shall comply with, and shall
be undertaken only in accordance with, the terms of the Dealer Manager
Agreement, the terms of this Agreement, the Securities Act, the Securities Act
Rules and Regulations, the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the applicable rules and regulations promulgated thereunder
(the “Exchange Act Rules and Regulations”), the FINRA Rules applicable to the
Offering from time to time in effect, specifically including, but not in any way
limited to, NASD Conduct Rule 2340 (Customer Account Statements) and FINRA Rules
2040 (Payments to Unregistered Persons), 2111 (Suitability), 2310 (Direct
Participation Programs), 5130 (Restrictions on the Purchase and Sale of Initial
Equity Public Offerings), and 5141 (Sale of Securities in a Fixed Price
Offering), and all other applicable federal and state laws and regulations
promulgated thereunder.


Soliciting Dealer’s acceptance of this Agreement constitutes a representation to
the Company and to the Dealer Manager that Soliciting Dealer is a properly
registered or licensed broker-dealer, duly authorized to sell Units under
federal and state securities laws and regulations in all states where it offers
or sells Units, and that it is a member in good standing of FINRA. Soliciting
Dealer represents and warrants that it is currently licensed as a broker-dealer
in the jurisdictions identified on Schedule I to this Agreement and that its
independent contractors and registered representatives have the appropriate
licenses to offer and sell the Units in such jurisdictions.


This Agreement shall automatically terminate with no further action by either
party if Soliciting Dealer ceases to be a member in good standing of FINRA or
with the securities commission of the state in which Soliciting Dealer’s
principal office is located. Soliciting Dealer agrees to notify the Dealer
Manager
immediately if Soliciting Dealer ceases to be a member in good standing of FINRA
or with the securities commission of any state in which Soliciting Dealer is
currently registered or licensed.


3.
Limitation of Offer; Investor Suitability.



(a)
Soliciting Dealer will not offer Units and will not permit any of its registered
representatives to offer Units in any jurisdiction unless both Soliciting Dealer
and such registered representative are duly licensed to transact securities
business in such jurisdiction. In offering Units, Soliciting Dealer shall comply
with the provisions of the FINRA Rules.



(b)
In offering the sale of Units to any person, Soliciting Dealer will have
reasonable grounds to believe (based on such information obtained from the
investor concerning the investor’s age, investment objectives, other
investments, financial situation, needs or any other information known by
Soliciting Dealer after due inquiry) that: (A) such person is in a financial
position appropriate to enable such person to realize to a significant extent
the benefits described in the Prospectus, including the tax benefits where they
are a significant aspect of the Company; (B) the investor has a fair market net
worth sufficient to sustain the risks inherent in the program, including loss of
investment and lack of liquidity; (C) the purchase of the Units is otherwise
suitable for such person. Soliciting Dealer further will use its best efforts to
determine the suitability and appropriateness of an investment in the Units of
each proposed investor solicited by a person associated with Soliciting Dealer
by reviewing documents and records disclosing the basis upon






--------------------------------------------------------------------------------





which the determination as to suitability was reached as to each proposed
investor, whether such documents and records relate to accounts which have been
closed, accounts which are currently maintained or accounts hereinafter
established. For Units a Soliciting Dealer has sold using DRS Settlement,
Soliciting Dealer shall maintain all Subscription Agreements (as defined below)
for at least six years or for a period of time not less than that required in
order to comply with all applicable federal and other regulatory requirements.
Soliciting Dealer may satisfy its obligation by contractually requiring
Subscription Agreements to be maintained by the investment advisers or banks it
engages. Soliciting Dealer further agrees to comply with the record keeping
requirements of the Exchange Act, including, but not limited to, Rules 17a-3 and
17a-4 promulgated under the Exchange Act. Soliciting Dealer agrees to make such
documents and records available to the Dealer Manager and the Company upon
request, and representatives of the Commission and FINRA upon Soliciting
Dealer’s receipt of an appropriate document subpoena or other appropriate
request for documents from any such agency.


4.
Delivery of Prospectus and Approved Sales Literature.



(a)
Delivery of Prospectus and Approved Sales Literature. Soliciting Dealer will:



(i)
deliver a Prospectus, as then supplemented or amended, to each person who
subscribes for Units prior to the tender of such person’s subscription agreement
(the “Subscription Agreement”), if such DRS Settlement, or prior to submitting
orders, if using DTC Settlement;



(ii)
promptly comply with the written request of any person for a copy of the
Prospectus, as then supplemented or amended, during the period between the
initial Effective Date and the termination of the Offering;



(iii)
deliver to any person, in accordance with applicable law or as prescribed by any
state securities administrator, a copy of any prescribed document included
within or

incorporated by reference in the Registration Statement and any supplements
thereto during the course of the Offering;


(iv)
not use any sales materials in connection with the solicitation of purchasers of
the Units except Approved Sales Literature;



(v)
to the extent the Company provides Approved Sales Literature, not use such
materials unless accompanied or preceded by the Prospectus, as then currently in
effect, and as may be amended or supplemented in the future; and



(vi)
not give or provide any information or make any representation or warranty other
than information or representations contained in the Prospectus or the Approved
Sales Literature. Soliciting Dealer will not publish, circulate or otherwise use
any other advertisement or solicitation material in connection with the Offering
without the Dealer Manager’s express prior written approval. As used in this
Agreement, “Approved Sales Literature” has the meaning set forth in the Dealer
Manager Agreement, but excludes material or writing marked “broker-dealer use
only” or otherwise bearing a legend denoting that it is not to be used in
connection with the offer or sale of Units.



(b)
Agency is Not Created. Nothing contained in this Agreement shall be deemed or
construed to make Soliciting Dealer an employee, agent, representative or
partner of the Dealer Manager or the Company, and Soliciting Dealer is not
authorized to act for the Dealer Manager or the Company.



(c)
Documents Must Be Accompanied or Preceded by a Prospectus. Soliciting Dealer
will not send or provide amendments or supplements to the Prospectus or any
Approved Sales Literature to any investor unless it has previously sent or
provided a Prospectus and all amendments and supplements thereto to that
investor or has simultaneously sent or provided a Prospectus and all amendments
and supplements thereto with such Prospectus amendment or supplement or Approved
Sales Literature.



(d)
Broker-Dealer Use Only Material. Soliciting Dealer will not show to or provide
any investor or reproduce any material or writing which is supplied to it by the
Dealer Manager and marked “broker-






--------------------------------------------------------------------------------





dealer use only,” institutional communication, or otherwise bearing a legend
denoting that it is not to be used in connection with the offer or sale of Units
to members of the public.


(e)
Copies of Prospectuses and Approved Sales Literature. The Dealer Manager will
supply Soliciting Dealer with reasonable quantities of the Prospectus (including
any supplements thereto), as well as any Approved Sales Literature, for delivery
to investors.



(f)
Prospectus Delivery Requirement. Soliciting Dealer shall furnish a copy of any
revised preliminary Prospectus to each person to whom it has furnished a copy of
any previous preliminary Prospectus, and further agrees that it will mail or
otherwise deliver all preliminary and final Prospectuses required for compliance
with the provisions of Rule 15c2-8 under the Exchange Act.



(g)
Reliance by Soliciting Dealer. Soliciting Dealer agrees that it will rely upon
no statement whatsoever, written or oral, other than the statements in the final
Prospectus (as amended or supplemented from time to time) or in Approved Sales
Literature. Soliciting Dealer is not authorized by the Dealer Manager nor the
Company to give any information or to make any representation not contained in
the final Prospectus (as amended or supplemented from time to time) or in
Approved Sales Literature in connection with the sale of the Units.



5.
Submission of Orders; Right to Reject Orders.



(a)
With respect to Soliciting Dealer’s participation in any resales or transfers of
the Units, Soliciting Dealer agrees to comply with any applicable requirements
set forth in Section 2.



(b)
If using DRS Settlement:



(i)
Payments for Units shall be made by wire transfer to the Escrow Agent (as
defined below) or checks payable to “UMB Bank, N.A., Escrow Agent for Preferred
Apartment Communities, Inc.” Soliciting Dealer shall forward original checks for
the purchase of Units together with an original Subscription Agreement,
completed, executed and initialed where indicated by the subscriber as provided
for in the Subscription Agreement, to UMB Bank, N.A. (the “Escrow Agent”) at the
address provided in the Subscription Agreement;



(ii)
When Soliciting Dealer’s internal supervisory procedures are conducted at the
site at which the Subscription Agreement and check for the purchase of Units
were initially received by Soliciting Dealer from the subscriber Soliciting
Dealer shall transmit the Subscription Agreement and check for the purchase of
Units to the Escrow Agent by the end of the next business day following receipt
of the check and Subscription Agreement. When, pursuant to Soliciting Dealer’s
internal supervisory procedures, Soliciting Dealer’s final internal supervisory
procedures are conducted at a different location (the “Final Review Office”),
Soliciting Dealer shall transmit the check for the purchase of Units and
Subscription Agreement to the Final Review Office by the end of the next
business day following Soliciting Dealer’s receipt of the Subscription Agreement
and check for the purchase of Units. The Final Review Office will, by the end of
the next business day following its receipt of the Subscription Agreement and
check for the purchase of Units, forward both the Subscription Agreement and
check for the purchase of Units to the Escrow Agent. If any Subscription
Agreement solicited by Soliciting Dealer is rejected by the Company, then the
Subscription Agreement and check will be returned to the rejected subscriber
within ten business days from the date of rejection. As used in this Agreement,
“business day” means any day other than a Saturday, Sunday or a day on which
banking institutions in the State of New York are authorized or obligated by law
or executive order to close; and



(c)
If using DTC Settlement, the Soliciting Dealer will coordinate for payment in
connection with their electronically placed orders.



(d)
All subscriptions and orders, whether initial or additional, are subject to
acceptance by and shall become effective upon confirmation by the Company, which
reserves the right to reject any subscription or order in its sole discretion
for any or no reason. Subscriptions and orders not accompanied by the required
instrument of payment for Units may be rejected. Issuance and delivery of a Unit
will be made only after






--------------------------------------------------------------------------------





a sale of a Unit is deemed by the Company to be completed in accordance with
Section 3(c) of the Dealer Manager Agreement. If a subscription or order is
rejected, cancelled or rescinded for any reason, then Soliciting Dealer will
return to the Dealer Manager any selling commissions or Dealer Manager Fees
theretofore paid with respect to such order, and, if Soliciting Dealer fails to
so return any such selling commissions or Dealer Manager Fees, the Dealer
Manager shall have the right to offset amounts owned against future commissions
or Dealer Manager Fees due and otherwise payable to Soliciting Dealer (it being
understood and agreed that such right to offset shall not be in limitation of
any other rights or remedies that the Dealer Manager may have in connection with
such failure).


6.
Soliciting Dealer Compensation.



(a)
Selling Commissions. Subject to the terms and conditions set forth herein and in
the Dealer Manager Agreement and, subject to the special circumstances and
discounts described in the “Plan of Distribution” section of the Prospectus, the
Dealer Manager shall pay to Soliciting Dealer a selling commission of 5% of the
gross proceeds from the Units sold by it and accepted and confirmed by the
Company.



For purposes of this Section 6(a), Units are “sold” for DRS Settlement only if
an executed Subscription Agreement is accepted by the Company and the Company
has thereafter distributed the selling commission to the Dealer Manager in
connection with such transaction pursuant to the Dealer Manager Agreement. For
purposes of this Section 6(a), Units are “sold” for DTC Settlement only when
electronically submitted orders are confirmed by the Dealer Manager.


(b)
Dealer Manager’s Authority to Issue Confirmation. Notwithstanding the foregoing,
it is understood and agreed that no commission shall be payable with respect to
particular Units if the Dealer Manager or the Company rejects a proposed
subscriber’s Subscription Agreement. Accordingly, Soliciting Dealer shall have
no authority to issue a confirmation (pursuant to Exchange Act Rule 10b-10) to
any subscriber; such authority residing solely in the Dealer Manager, as the
Dealer Manager and processing broker-dealer.



(c)
Reallowance of Dealer Manager Fee. The Dealer Manager may, in its sole
discretion, re-allow any or all of the Dealer Manager Fee received by it to
Soliciting Dealer as a marketing fee.



Subject to the immediately succeeding paragraph, the Dealer Manager may, in its
sole discretion, request the Company to reimburse, to Soliciting Dealer for
reasonable accountable bona fide due diligence expenses, provided such expenses
have actually been incurred, are supported by detailed and itemized invoices
provided to the Company and the Dealer Manager, and the Company or the Dealer
Manager had theretofore given its prior written approval of incurrence of such
expenses.


(d)
Marketing Expenses. Certain marketing expenses such as Soliciting Dealer
conferences may be advanced to Soliciting Dealer and later deducted from the
portion of the Dealer Manager Fee re- allowed to that Soliciting Dealer.
Soliciting Dealer will repay any such advance to the extent not expended on
marketing expenses. Any such advance shall be deducted from the maximum amount
of the Dealer Manager Fee that may otherwise be re-allowable to Soliciting
Dealer.



Notwithstanding anything herein to the contrary, Soliciting Dealer will not be
entitled to receive any Dealer Manager Fee which would cause the aggregate
amount of selling commissions, dealer manager fees and other forms of
underwriting compensation (as defined in accordance with FINRA Rule
2310(b)(4)(B)(ii)) received by the Dealer Manager and all Soliciting Dealers to
exceed 10.0% of the gross proceeds raised from the sale of Units in the Offering
(“FINRA’s 10% Cap”).


(e)
Limitations on Dealer Manager’s Liability for Commissions. The Company will not
be liable or responsible to any Soliciting Dealer for the payment of any selling
commissions or any reallowance of fees to Soliciting Dealer, it being the sole
and exclusive responsibility of the Dealer Manager for the payment of selling
commissions or any reallowance to Soliciting Dealer.



Soliciting Dealer hereby waives any and all rights to receive payments of
commissions, or any other fees or reallowance payable to the Soliciting Dealer,
if any, until the Dealer Manager is in receipt of the selling commissions or
other fees or reallowance. Soliciting Dealer acknowledges





--------------------------------------------------------------------------------





and agrees that the Dealer Manager’s liability for commissions or other fees or
reallowances payable to Soliciting Dealer is limited solely to commissions
received and the portion of the Dealer Manager fee which represents the
Marketing Fee received by the Dealer Manager from the Company in connection with
Soliciting Dealer’s sale of Units.


7.
Reserved Units. The number of Units, if any, to be reserved for sale by each
Soliciting Dealer may be decided by the mutual agreement, from time to time, of
the Dealer Manager and the Company. The Dealer Manager reserves the right to
notify Soliciting Dealer by United States mail or by other means of the number
of Units reserved for sale by Soliciting Dealer, if any. Such Units will be
reserved for sale by Soliciting Dealer until the time specified in the Dealer
Manager’s notification to Soliciting Dealer. Sales of any reserved Units after
the time specified in the notification to Soliciting Dealer or any requests for
additional Units will be subject to rejection in whole or in part.



8.
Dealer Manager’s Authority. Subject to the Dealer Manager Agreement, the Dealer
Manager shall have full authority to take such action as it may deem advisable
with respect to all matters pertaining to the Offering or arising thereunder.
The Dealer Manager shall not be under any liability to Soliciting Dealer, except
(i) for its own lack of good faith and (ii) for obligations expressly assumed by
the Dealer Manager hereunder.



9.
Indemnification.



(a)
Incorporation of Indemnification Obligations Under the Dealer Manager Agreement.
Under the Dealer Manager Agreement, the Company has agreed to indemnify
Soliciting Dealer and the Dealer Manager and each of their respective
Indemnified Parties, in certain instances and against certain liabilities,
including liabilities under the Securities Act in certain circumstances.
Soliciting Dealer hereby agrees to indemnify the Company and each of its
Indemnified Parties as provided in the Dealer Manager Agreement and to indemnify
the Dealer Manager to the extent and in the manner that Soliciting Dealer agrees
to indemnify the Company in the Dealer Manager Agreement.



(b)
Soliciting Dealer’s Hold Harmless Obligation. In furtherance of, and not in
limitation of the foregoing, Soliciting Dealer will indemnify, defend and hold
harmless the Dealer Manager and the Company, and their officers, directors,
employees, members, partners, affiliates, agents and representatives, and each
person, if any, who controls such entity within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, and each person who has signed
the Registration Statement (“Indemnified Parties”), from and against any losses,
claims, damages or liabilities to which any of the Indemnified Parties may
become subject, under the Securities Act or the Exchange Act, or otherwise,
insofar as such losses, claims and expenses (including the reasonable legal and
other expenses incurred in investigating and defending any such claims or
liabilities), damages or liabilities (or actions in respect thereof) arise out
of or are based upon:



(i)
in whole or in part, any material inaccuracy in the representations or
warranties contained in this Agreement or any material breach of a covenant
contained herein by Soliciting Dealer;



(ii)
any untrue statement or any alleged untrue statement of a material fact
contained in any Registration Statement or any post-effective amendment thereto
or in the Prospectus or any amendment or supplement to the Prospectus; or in any
Approved Sales Literature;



(iii)
the omission or alleged omission to state a material fact required to be stated
in the Registration Statement or any post-effective amendment thereof or the
omission or

alleged omission to state a material fact required to be stated in the
Prospectus or any amendment or supplement to the Prospectus to make the
statements therein, in light of the circumstances under which they were made,
not misleading, provided, however, that in each case described in clauses (ii)
and (iii) to the extent, but only to the extent, that such untrue statement or
omission was made in reliance upon and in conformity with written information
furnished to the Company or the Dealer Manager by Soliciting Dealer specifically
for use with reference to Soliciting Dealer in the preparation of the
Registration Statement or any such post-effective amendments thereof or the
Prospectus or any such amendment thereof or supplement thereto;


(iv)
any use of sales literature, including “broker dealer use only” or institutional
materials, by






--------------------------------------------------------------------------------





Soliciting Dealer that is not Approved Sales Literature;


(v)
any untrue statement made by Soliciting Dealer or Soliciting Dealer’s
representatives or agents or omission by Soliciting Dealer or Soliciting
Dealer’s representatives or agents to state a fact necessary in order to make
the statements made, in light of the circumstances under which they were made,
not misleading in connection with the offer and sale of the Units in each case,
other than statements or omissions made in conformity with the Registration
Statement, Prospectus, Approved Sales Literature or any other materials or
information furnished by or on behalf of the Company; or



(vi)
any failure by Soliciting Dealer to comply with applicable laws governing money
laundry abatement and anti-terrorist financing efforts in connection with the
Offering, including applicable FINRA Rules, Exchange Act Rules and Regulations
and the USA PATRIOT Act of 2001 (the “PATRIOT Act”).



Soliciting Dealer will reimburse the aforesaid parties for any reasonable legal
or other expenses incurred in connection with investigation or defense of such
loss, claim, damage, liability or action. This indemnity agreement will be in
addition to any liability which Soliciting Dealer may otherwise have.


(c)
Notice of Claim. Promptly after receipt by any indemnified party under this
Section 9 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against any indemnifying party
under this Section 9, promptly notify the indemnifying party of the commencement
thereof; provided, however, the failure to give such notice shall not relieve
the indemnifying party of its obligations hereunder except to the extent it
shall have been prejudiced by such failure.



In case any such action is brought against any indemnified party, and it
notifies an indemnifying party of the commencement thereof, the indemnifying
party will be entitled, to the extent it may wish, jointly with any other
indemnifying party similarly notified, to participate in the defense thereof,
with separate counsel. Such participation shall not relieve such indemnifying
party of the obligation to reimburse the indemnified party for reasonable legal
and other expenses incurred by such indemnified party in defending itself,
except for such expenses incurred after the indemnifying party has deposited
funds sufficient to effect the settlement, with prejudice, of, and unconditional
release of all liabilities from, the claim in respect of which indemnity is
sought. Any such indemnifying party shall not be liable to any such indemnified
party on account of any settlement of any claim or action effected without the
consent of such indemnifying party, such consent not to be unreasonably withheld
or delayed.
(d)
Reimbursement. An indemnifying party under Section 9 of this Agreement shall be
obligated to reimburse an indemnified party for reasonable legal and other
expenses as follows: the indemnifying party shall pay all legal fees and
expenses reasonably incurred by the indemnified party in the defense of such
claims or actions; provided, however, that the indemnifying party shall not be
obligated to pay legal expenses and fees to more than one law firm in connection
with the defense of similar claims arising out of the same alleged acts or
omissions giving rise to such claims notwithstanding that such actions or claims
are alleged or brought by one or more parties against more than one indemnified
party.



If such claims or actions are alleged or brought against more than one
indemnified party, then the indemnifying party shall only be obliged to
reimburse the expenses and fees of the one law firm (in addition to local
counsel) that has been participating by a majority of the indemnified parties
against which such action is finally brought; and in the event a majority of
such indemnified parties is unable to agree on which law firm for which expenses
or fees will be reimbursable by the indemnifying party, then payment shall be
made to the first law firm of record representing an indemnified party against
the action or claim. Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.


10.
Contribution. If the indemnification provided for in Section 9 hereof is for any
reason unavailable to or insufficient to hold harmless an indemnified party in
respect of any losses, liabilities, claims, damages or expenses referred to
therein, the contributions provisions set forth in Section 8 of the Dealer
Manager Agreement shall be applicable.






--------------------------------------------------------------------------------







11.
Company as Party to Agreement. Each of the Company and the Manager shall be a
third party beneficiary of Soliciting Dealer’s representations, warranties,
covenants and agreements contained in Sections 9 and 10. No provision of Section
9 or Section 10 may be amended or waived without the prior written consent of
the Company and the Manager. The Company shall have all enforcement rights in
law and in equity with respect to those portions of this Agreement as to which
it is third party beneficiary.



12.
Privacy Laws; Compliance.



(a)
Soliciting Dealer agrees to:



(i)
abide by and comply with (A) the privacy standards and requirements of the
Gramm- Leach-Bliley Act of 1999 (the “GLB Act”); (B) the privacy standards and
requirements of any other applicable federal or state law; and (C) Soliciting
Dealer’s own internal privacy policies and procedures, each as may be amended
from time to time;



(ii)
refrain from the use or disclosure of nonpublic personal information (as defined
under the GLB Act) of all customers, except as necessary to service the
customers or as otherwise necessary or required by applicable law; and



(iii)
determine which customers have opted out of the disclosure of nonpublic personal
information by periodically reviewing and, if necessary, retrieving an
aggregated list of such customers (the “List”) as provided by each to identify
customers that have exercised their opt-out rights.



If either party uses or discloses nonpublic personal information of any customer
for purposes other than servicing the customer, or as otherwise required by
applicable law, that party will consult the List to determine whether the
affected customer has exercised his or her opt-out rights. Each party
understands that it is prohibited from using or disclosing any nonpublic
personal information of any customer that is identified on the List as having
opted out of such disclosures.


13.
Anti-Money Laundering Compliance Programs. Soliciting Dealer represents to the
Dealer Manager and to the Company that it has established and implemented an
anti-money laundering compliance program (“AML Program”) in accordance with
Section 352 of the PATRIOT Act and FINRA Rule 3310, that complies with
applicable anti-money laundering laws and regulations, including, but not
limited to, the customer identification program requirements of Section 326 of
the PATRIOT Act, and the suspicious activity reporting requirements of Section
356 of the PATRIOT Act, and the laws, regulations and Executive Orders
administered by the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of Treasury (collectively, “AML/OFAC Laws”). The Soliciting Dealer
hereby covenants to remain in compliance with the AML/OFAC Laws and shall, upon
request by the Dealer Manager and/or the Company, provide a certification to the
Dealer Manager and/or the Company that, as of the date of such certification,
its AML Program is compliant with the AML/OFAC Laws.



Upon request by the Dealer Manager and/or the Company at any time, Soliciting
Dealer will (i) furnish a written copy of its AML Program, or a summary of its
AML Program, to the Dealer Manager and/or the Company for review, and (ii)
furnish any information that the Dealer Manager and/or the Company may request
to satisfy applicable AML/OFAC laws.


14.
Confidentiality. Each party to this Agreement agrees to maintain all information
received from the other party pursuant to this Agreement in confidence, and each
party to this Agreement agrees not to use any such information for any purpose,
or disclose any such information to any person or entity, except as permitted by
this Agreement or applicable laws, rules and regulations. This Section 14 shall
survive the termination or expiration of this Agreement.



15.
Non-Solicitation. Subject to this Section 15, the Dealer Manager agrees that it
will not (and the Dealer Manager will use reasonable good faith efforts to
ensure that its employees and representatives do not) solicit business from any
of Soliciting Dealer’s contacts or customers or knowingly recruit any of
Soliciting Dealer’s independent registered representatives. Notwithstanding the
foregoing, the Dealer Manager may solicit Soliciting Dealer’s contacts,
customers or independent registered representatives but only to the extent that
the Dealer Manager can demonstrate a relationship with such contacts, customers
or independent registered representatives that was not






--------------------------------------------------------------------------------





derived through the efforts of Soliciting Dealer’s representatives who are
engaged in selling efforts directly in connection with the Offering. This
Section 15 shall survive the termination or expiration of this Agreement.


16.
Miscellaneous.



(a)
Ratification of Dealer Manager Agreement. Soliciting Dealer hereby authorizes
and ratifies the execution and delivery of the Dealer Manager Agreement by the
Dealer Manager as Dealer Manager for itself and on behalf of all Soliciting
Dealers (including Soliciting Dealer party hereto) and authorizes the Dealer
Manager to agree to any variation of its terms or provisions and to execute and
deliver any amendment, modification or supplement thereto. Soliciting Dealer
hereby agrees to be bound by all provisions of the Dealer Manager Agreement
relating to Soliciting Dealers. Soliciting Dealer also authorizes the Dealer
Manager to exercise, in the Dealer Manager’s discretion, all the authority or
discretion now or hereafter vested in the Dealer Manager by the provisions of
the Dealer Manager Agreement and to take all such actions as the Dealer Manager
may believe desirable in order to carry out the provisions of the Dealer Manager
Agreement and of this Agreement.

(b)
Termination. This Agreement, except for the provisions of Sections 8 (Dealer
Manager’s Authority), 9 (Indemnification), 10 (Contribution), 11 (Company as
Party to Agreement), 12 (Privacy Laws; Compliance), 14 (Confidentiality), 15
(Non-Solicitation) and this Section 16 (Miscellaneous), may be terminated at any
time by either party hereto by five days’ prior written notice to the other
party and, in all events, this Agreement shall terminate on the termination date
of the Dealer Manager Agreement, except for the provisions of Sections 8, 9, 10,
11, 12, 14, 15 and this Section 16.



(c)
Communications. Any communications from Soliciting Dealer should be in writing
addressed to the Dealer Manager at:



Preferred Capital Securities, LLC 3284 Northside Parkway, NW Atlanta, Georgia
30327 Attention: Mr. James P. Curtis


with a copy to:


Kunzman & Bollinger, Inc.
5100 N. Brookline Avenue, Suite 600 Oklahoma City, Oklahoma 73112 Facsimile No:
(405) 942-3501 Attention: Wallace W. Kunzman, Jr.


Any notice from the Dealer Manager to Soliciting Dealer shall be deemed to have
been duly given if mailed, communicated by electronic delivery or facsimile or
delivered by overnight courier to Soliciting Dealer at Soliciting Dealer’s
address shown below.


(d)
No Partnership. Nothing herein contained shall constitute the Dealer Manager,
Soliciting Dealer, the other Soliciting Dealers or any of them as an
association, partnership, limited liability company, unincorporated business or
other separate entity.



(e)
Notice of Registration Statement Effectiveness. If this Agreement is executed
before the initial Effective Date, then the Dealer Manager will notify
Soliciting Dealer in writing when the initial Effective Date has occurred.
Soliciting Dealer agrees that Soliciting Dealer will not make any offers to sell
the Units or solicit purchasers for the Units until Soliciting Dealer has
received such written notice of the initial Effective Date from the Dealer
Manager or the Company. This Agreement shall be effective for all sales by
Soliciting Dealer on and after the initial Effective Date.



(f)
Transfer Agent. The Company may authorize its transfer agent to provide
information to the Dealer Manager and Soliciting Dealer regarding record holder
information about the clients of Soliciting Dealer who have invested with the
Company on an on-going basis for so long as Soliciting Dealer has a relationship
with such client. Soliciting Dealer shall not disclose any password for a
restricted website or portion of a website provided to Soliciting Dealer in
connection with the Offering and shall not disclose to any person, other than an
officer, director, employee or agent of Soliciting Dealer, any material
downloaded from such restricted website or portion of a restricted website.






--------------------------------------------------------------------------------







(g)
Assignment. Soliciting Dealer shall have no right to assign this Agreement or
any of its rights hereunder or to delegate any of its obligations. Any purported
assignment or delegation by

Soliciting Dealer shall be null and void. The Dealer Manager shall have the
right to assign any or all of its rights and obligations under this Agreement by
written notice, and Soliciting Dealer shall be deemed to have consented to such
assignment by execution hereof. Dealer Manager shall provide written notice of
any such assignment to Soliciting Dealer.


(h)
Amendment. This Agreement may be amended from time to time by consent of the
parties hereto. Soliciting Dealer’s consent will be deemed to have been given to
an amendment to this Agreement, and such amendment will be effective, five
business days following written notice to Soliciting Dealer of such amendment if
it does not notify the Dealer Manager in writing prior to the close of business
on such fifth business day that Soliciting Dealer does not consent to such
amendment. Notwithstanding the foregoing, Soliciting Dealer agrees that (i) it
shall consent to any amendment, supplement or modification of the terms of this
Agreement requested by FINRA, and

(ii) any amendment, supplement or modification of the terms of this Agreement
will be effective immediately and Soliciting Dealer’s consent will be deemed to
have been given to any such amendment, supplement or modification by its sale of
Units or otherwise receiving and retaining an economic benefit for participating
in the Offering as a Soliciting Dealer.


(i)
Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in counterpart copies, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument comprising this Agreement.



(j)
Invalidity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the other provisions hereof, and this Agreement shall
be construed in all respects as if such invalid or unenforceable provision were
omitted.



(k)
Strict Performance. The failure of any party to insist upon or enforce strict
performance by any other party of any provision of this Agreement or to exercise
any right under this Agreement shall not be construed as a waiver or
relinquishment to any extent of such party’s right to assert or rely upon any
such provision or right in that or any other instance; rather, such provision or
right shall be and remain in full force and effect.



If the foregoing is in accordance with Soliciting Dealer’s understanding and
agreement, please sign and return the attached duplicate of this Agreement.
Soliciting Dealer’s indicated acceptance thereof shall constitute a binding
agreement between Soliciting Dealer and the Dealer Manager.


DEALER MANAGER:


PREFERRED CAPITAL SECURITIES, LLC


By: /s/ Al Haworth    
Al Haworth
CEO





--------------------------------------------------------------------------------





The undersigned dealer confirms its agreement to act as a Soliciting Dealer
pursuant to all the terms and conditions of the above Soliciting Dealer
Agreement and the attached Dealer Manager Agreement. The undersigned dealer
hereby represents that it will comply with the applicable requirements of the
Securities Act and the Exchange Act and the published rules and regulations of
the Commission thereunder, and applicable blue sky or other state securities
laws. The undersigned dealer represents and warrants that the undersigned dealer
is duly registered as a broker-dealer under the provisions of the Exchange Act
and the Exchange Act Rules and Regulations or is exempt from such registration.
The undersigned dealer confirms that it and each salesperson acting on its
behalf are members in good standing of FINRA and duly licensed by each
regulatory authority in each jurisdiction in which the undersigned dealer or
such salesperson will offer and sell Units, or are exempt from registration with
such authorities. The undersigned dealer hereby represents that it will comply
with the Rules of FINRA and all rules and regulations promulgated by FINRA.


Dated: April 5, 2017
Investacorp, Inc.    
Name of Soliciting Dealer


ON FILE WITH COMPANY
Federal Identification Number


By:
/s/Patrick Farrell

Name:
Patrick Farrell

Authorized Signatory


Kindly have checks representing commissions forwarded as follows (if different
than above): (Please type or print)
Name of Firm:    Investacorp, Inc.    
Address:
4400 Biscayne Blvd. - Suite 1100

Miami, FL 33137


(305) 557-3000


Attention:    Patrick Farrell    





--------------------------------------------------------------------------------





SCHEDULE I TO
SOLICITING DEALER AGREEMENT WITH PREFERRED CAPITAL SECURITIES, LLC
Soliciting Dealer represents and warrants that it is currently licensed as a
broker-dealer in the following jurisdictions:


oAlabama
oNebraska
oAlaska
oNevada
oArizona
oNew Hampshire
oArkansas
oNew Jersey
oCalifornia
oNew Mexico
oColorado
oNew York
oConnecticut
oNorth Carolina
oDelaware
oNorth Dakota
oDistrict of Columbia
oOhio
oFlorida
oOklahoma
oGeorgia
oOregon
oHawaii
oPennsylvania
oIdaho
oPuerto Rico
oIllinois
oRhode Island
oIndiana
oSouth Carolina
oIowa
oSouth Dakota
oKansas
oTennessee
oKentucky
oTexas
oLouisiana
oUtah
oMaine
oVermont
oMaryland
oVirgin Islands
oMassachusetts
oVirginia
oMichigan
oWashington
oMinnesota
oWest Virginia
oMississippi
oWisconsin
oMissouri
oWyoming
oMontana
 








